           Case 3:20-cv-00623-JCH Document 31 Filed 06/02/20 Page 1 of 12



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

ANDY GOTTLIEB, et al.,                        :
                                              :              Case No. 3:20-cv-623-JCH
       Plaintiffs,                            :
                                              :
       v.                                     :
                                              :
NED LAMONT, et al.,                           :
                                              :
       Defendants.                            :              June 2, 2020

                 REPLY MEMORANDUM OF LAW IN SUPPORT OF
             EMERGENCY MOTION FOR PRELIMINARY OR PERMANENT
                   INJUNCTIVE AND DECLARATORY RELIEF
                     AS TO FIRST CLAIM (BALLOT ACCESS)

       “We have indeed acknowledged an individual’s associational right to vote in a party

primary without undue state-imposed impediment.” N.Y. State Bd. of Elections v. Lopez Torres,

552 U.S. 196, 204 (2008). “The State’s power cannot be used, for example, to create barriers that

unduly burden a person’s right to participate in a state-mandated . . . primary.” Yang v. Kosinski,

No. 20-1494-CV, 2020 WL 2820179, at *7 (2d Cir. June 1, 2020). “[V]oter-plaintiffs have an

associational right to vote in political party elections,” Price v. New York State Bd. of Elections,

540 F.3d 101, 108 (2d Cir. 2008) (citing Lopez-Torres & Kusper v. Pontikes, 414 U.S. 51, 57-58

(1973)).

       The State Defendants (Governor Lamont and Secretary of the State Merrill) and the

Democratic State Central Committee mistakenly rely almost entirely on Lopez-Torres, 552 U.S.

at 202, a case in which the plaintiffs “sought a declaration that New York’s convention system for

selecting Supreme Court Justices violates their First Amendment rights, and an injunction

mandating the establishment of a direct primary election to select party nominees for Supreme

Court Justice.” Id.




                                                  1
         Case 3:20-cv-00623-JCH Document 31 Filed 06/02/20 Page 2 of 12



       But this case is different from Lopez-Torres. Here the State Defendants will hold a primary

for state offices on August 11, 2020, but it is alleged that the barriers to ballot access for that

primary, imposed by statute and executive order, unduly and unjustifiably burden voter-plaintiffs’

First Amendment right to participate. States may or may not be required to hold a primary. But

when they do, voter-plaintiffs argue that the primary must be held consistent with the First

Amendment by not unjustifiably restricting participation. Plaintiffs here challenge no “internal

party processes,” as State Defendants and the Democratic State Central Committee seem to

contend, but instead challenge a “public electoral function” of the State of Connecticut,

quintessential state action. Jacobson v. Kings Cty. Democratic Cty. Comm., 788 F. App'x 770, 774

(2d Cir. 2019) (rejecting claim based on allegedly illegal procedures of party convention). This

case is therefore governed by the same well-settled Anderson-Burdick test that governed Campbell

v. Bysiewicz, 213 F.Supp.2d 152 (D.Conn. July 23, 2002), a standard completely unaddressed by

the State Defendants.

       The State Defendants omit Anderson-Burdick from their brief, despite it being the

prevailing First Amendment standard “for courts to utilize when faced with a First Amendment

challenge to a state election law:”

       A court considering a challenge to a state election law must weigh the character
       and magnitude of the asserted injury to the rights protected by the First and
       Fourteenth Amendments that the plaintiff seeks to vindicate against the precise
       interests put forward by the State as justifications for the burden imposed by its
       rule, taking into consideration the extent to which those interests make it necessary
       to burden the plaintiff's rights. . . .

       The standards for review are clear. If the plaintiffs' rights are severely burdened,
       the statute is subject to strict scrutiny. If the burden is minor, but non-
       trivial, Burdick’s balancing test is applied. . . . Nonetheless, . . . where the burden
       imposed by the law is non-trivial, we must weigh the State’s justification against
       the burden imposed.




                                                 2
         Case 3:20-cv-00623-JCH Document 31 Filed 06/02/20 Page 3 of 12



Price, 540 F.3d at 108-09 (citations omitted). The record in this case demonstrates that the state

cannot justify the burdens imposed on voter-plaintiffs, especially given COVID-19.

    A. Connecticut’s Ballot Access Laws – Even as Modified by Governor Lamont’s
       Executive Order – Impose Severe Burdens on Voters’ Associational Rights

       Even the State Defendants’ evidence shows the severe burden of Connecticut’s Ballot

Access Laws on voter-plaintiffs. This year, a total of 192 districts will elect State Representatives,

State Senators, and U.S. Representatives in Connecticut.1 Only one district has a primary

challenger that received a party endorsement, only six have a primary challenger that obtained

15% of the delegates at a convention, and only seven districts have a candidate even trying to

access the ballot by petition. ECF No. 28-1 at 87 of 116 (Ex. C Tbl. 1). Thus, a total of 178

incumbent officeholders, or more than 92% of the State Representatives, State Senators, and U.S.

Representatives in Connecticut, will face no primary challenger this year. Over 92% of the “orderly

and fair elections” Connecticut purportedly seeks to protect on August 11, 2020 will likely be one-

candidate elections where voters have no choice on the ballot.

       State Defendants put forward evidence of only two people ever petitioning onto the ballot

for a primary for the office of State Senate in Connecticut history, both in 2018 before COVID-

19, and in neither did so against an incumbent. ECF No. 28-1 at 89-95 of 116. In 2016, not a single

candidate in either party petitioned onto the ballot for a primary for the office of State Senate. Id.

at 91 of 116. State Defendants’ evidence from 2006-2014 fails to differentiate between primaries

triggered by a 15% vote at convention or by petition, but the facts demonstrate the severe burden

to access the ballot by petition or by party convention for the office of State Senate:




1
 This Court can take judicial notice of Connecticut’s 151 House Districts, 36 Senate Districts,
and 5 Congressional Districts.

                                                  3
         Case 3:20-cv-00623-JCH Document 31 Filed 06/02/20 Page 4 of 12



                                    Connecticut State Senate
                                     Major Party Primaries
                                    by Petition or Convention
                                            2006-2016

                      Year        Democratic Party          Republican Party
                                     Primaries                 Primaries
                     2006           0/36 Districts            0/36 Districts
                     2008           3/36 Districts            1/36 Districts
                     2010           1/36 Districts            1/36 Districts
                     2012           3/36 Districts            0/36 Districts
                     2014           4/36 Districts            0/36 Districts
                     2016           3/36 Districts            0/36 Districts

ECF No. 28-1 at 89-91 of 116 (Ex. D. Tbl. 2). In 2020, the only three candidates petitioning for

the ballot for a State Senate primary are Plaintiff Bartlett, the undersigned counsel, and Lee

Samowitz Jr., Esq. in Bridgeport. Id. at 87 of 116, Ex. C. Tbl. 1.

       The State Defendants present evidence of 16 candidates petitioning for primary ballot

access for the office of State Representative in all of Connecticut since the passage of Public Act

03-241. Id. at 89-91 of 116. Given that 151 State Representatives are up for re-election every year,

and the major parties potentially nominate over 300 candidates each year, this shows significant

lack of ballot access in Connecticut. State Defendants put forth evidence that only three candidates

have petitioned for primary ballot access for the office of Governor since 2004, and State

Defendants fail to show evidence of even one candidate who has petitioned for access to the

primary ballot for the office of U.S. Representative in Connecticut history. Id. Not one. This

follows 47 years without any primary elections for the office of U.S. Representative leading up to

Bysiewicz v. Campbell, a fact the district court found significant in concluding that the restrictions

on ballot access were overly severe. 213 F.Supp.2d at 156.

       Indeed, as Plaintiff Gottlieb says in his supplemental affidavit, he has voted in nearly every

election in the Town of Guilford since he became eligible to vote at the age of 18, including party



                                                  4
         Case 3:20-cv-00623-JCH Document 31 Filed 06/02/20 Page 5 of 12



primaries, as a registered Connecticut Democrat. Supplemental Declaration and Expert Report of

Andy Gottlieb (Exhibit 1) at ¶¶ 7, 12. In none of these elections has Plaintiff Gottlieb ever had the

opportunity to choose from more than one candidate for the offices of State Representative or State

Senator in the party primary. Id. at ¶ 14. Not once. When Plaintiff Gottlieb attempted to access the

ballot himself, he personally faced the severe burdens of Connecticut’s Ballot Access Laws. Id. at

¶¶ 2-4, 6. He collected signatures himself each and every day, and marshaled the support of many

volunteers who volunteered hours of their time to help him. Id. But even with their tireless efforts,

they fell short, because of the severe burden imposed by Connecticut’s Ballot Access Laws. Id.

       All of this evidence demonstrates the severity of the burden on voter-plaintiffs even before

COVID. With the onset of the pandemic, however, it is evident that Connecticut’s restrictions –

even with the slight modifications made by Governor Lamont – are severely burdensome.

       As the attached declarations demonstrate, Plaintiffs’ fears about petitioning in the time of

coronavirus have come to fruition. The task of gathering signatures, as expected, has become

significantly more difficult. See Supplemental Declaration of Jason Bartlett (Exhibit 2) at ¶¶ 4-11;

Declaration of Sergio Rodriguez (Exhibit 3) at ¶¶ 6-10. Mr. Bromley says that he is “aware of

testimony” that “individuals with experience circulating petitions can collect 8 to 10 signatures per

hour.” ECF No. 28-1 at ¶ 57. This vague statement should be given little weight, even at the

preliminary injunction stage. But assuming it is true, the ease with which individuals could gather

signatures before COVID-19 only shows the difficulty that candidates face now. Campaigners

hired or volunteering to go door-to-door are collecting dramatically fewer signatures than they

were able to collect prior to the pandemic. Ex. 3 at ¶¶ 6-10. It is more difficult to hire individuals

or find volunteers to go door-to-door in the first place. Ex. 2 at ¶¶ 10. Additional evidence of the




                                                  5
         Case 3:20-cv-00623-JCH Document 31 Filed 06/02/20 Page 6 of 12



difficulty gathering petition signatures was presented to the state prior to the filing of its brief, on

Thursday, May 28. See Declarations of Tawana Galberth and Renee Brown (Exhibits 4 & 5).

        The State Defendants’ only response to COVID’s unique and extraordinary circumstances

is that plaintiffs’ contentions are “nothing more than speculation and conjecture.” ECF No. 28-1

at ¶ 50. Not so. To begin, plaintiffs had significant experience gathering petition signatures that

render their opinions about the feasibility of petition signature gathering reasonable and worthy of

considerable weight. ECF No. 9-2 (Gottlieb Report), 9-3 (Bartlett Report). A plaintiff with

common sense (let alone knowledge, training, and experience running campaigns) to know that a

proposed plan of action will be burdensome, costly, or even dangerous to his or her health need

not put him or herself (and others) at risk simply in order to prove that their opinions are not

speculative.

       We are living in a pandemic and the human risks at play here should not be taken lightly.

It is obvious and known to everybody, including the State Defendants, that the deadly pandemic

makes it more logistically difficult to engage in an intensive petition signature gathering drive.

Simply labeling the concern “speculative” is an abdication of the responsibility to engage with a

sensitive reality and fails to address plaintiffs’ argument that the conditions of the pandemic

seriously “chill” petition drives from occurring in the first place. ECF No. 9 at 8. Moreover, the

State Defendants were given evidence of the difficulty faced by campaign workers collecting

signatures, on Thursday, but still maintained in their brief yesterday that no efforts were being

made. See Exs. 4-5 (produced to the State Defendants May 28, 2020).

       The State Defendants’ arguments about the ease of collecting signatures using new

methods is, in fact, nothing more than conjecture. Mr. Bromley appears to have no experience

running petition signature drives as a candidate or a campaign manager, but speculates that




                                                   6
         Case 3:20-cv-00623-JCH Document 31 Filed 06/02/20 Page 7 of 12



candidates can now “quickly and easily” use new methods created by the Governor’s executive

order to sign petitions electronically. ECF No. 28-1 at ¶ 51. Mr. Bromley provides no evidentiary

foundation for this speculation. He says candidates should use party lists, but provides no evidence

that candidates can “obtain . . . a list of . . . email addresses of . . . party members” as he postulates.

Id. Mr. Bromley speaks of “emailing petition forms to friends, family and other personal contacts,”

id. at ¶ 54, but omits the requirements for individuals to (1) print out the petitions, (2) sign them

and provide sensitive information on them including date of birth, (3) scan them back into their

computer system, and (4) email them back to the candidate, steps which he concedes would require

“follow up,” id. at ¶ 48, and an added layer of verification.

        Mr. Bromley is unrealistic. He omits that voters in a household must sign each petition

separately on a separate piece of paper before scanning it back and emailing it to the candidate or

else the signatures will not be counted. He omits that many voters lack printers or other electronic

devices required for the new mechanisms. Ex. 3 at ¶ 11 (“[S]ome friends could not even print the

petition form for signing.”); Ex. 4 at ¶¶ 27-33 (explaining that digital options impose barriers on

low-income voters). Mr. Bromley’s idea that candidates “post[] [petitions] on . . . various social

media pages,” ECF No. 28-1 at ¶ 51, fails to account for the various off-line tasks that are required

of individuals who want to download the petition off of a social media page (if they somehow find

it): print the petition out or use some unnamed software to sign it electronically, and then return

the petition by email or by having the campaign individually come pick it up. Ex. 3 at ¶ 11. As

Plaintiff Gottlieb points out, Mr. Bromley and the Democratic State Central Committee’s evidence

contain factual errors and are misleading. Ex. 1 at ¶¶ 1-11.

        Mr. Bromley never avers to have engaged in such an effort himself—but in fact, nobody

has before this election. One individual who has tried is proposed Plaintiff Sergio Rodriguez. Ex.




                                                    7
         Case 3:20-cv-00623-JCH Document 31 Filed 06/02/20 Page 8 of 12



3 at ¶ 11. Mr. Rodriguez has sent over 500 emails and has sent his petition to over 1,000 followers

on Facebook. Id. Out of 500 emails, Mr. Rodriguez has obtained only 8 petition signatures, a

response rate of under 2%. Id. From Facebook, he has only obtained 2 signatures, a response rate

of under 1%. Id. Overall he has secured only 3.3% of the signatures he has gathered using online

methods. Id. at ¶¶ 10-11. An experiment by an enthusiastic volunteer on the undersigned’s State

Senate campaign, Ms. Antonia Oglesby, returned an even lower response rate for text messaging

to obtain petition signatures—0.005% to even acknowledge receiving a text. See Declaration of

Antonia Oglesby (Exhibit 6) at ¶¶ 1-7. Mr. Bartlett has also made efforts to gather signatures using

online methods and social media, see https://bartlett4senate.com/ (offering Democratic Party

members of New Haven an online signature petition portal created by Plaintiff Bartlett’s

campaign), but he still believes that an order must issue in order to make access to the ballot

possible for the August 11, 2020 primary election. Ex. 2 at ¶¶ 11-12.

       As the State Defendants concede, “electronic circulation and collection of signatures has

not been common within the context of ballot access petitions prior to 2020.” Mem. at 28. The

State goes on to give the example of a government-created website, my2020census.gov, to show

that it isn’t a novel technique—but that makes plaintiffs’ point, because a government-created

secure and trusted web portal for submitting signatures is one part of plaintiffs’ requested relief.

ECF No. 9 at 3.

       Mr. Bromley points to the petition signature gathering drive of a self-funded millionaire,

David Stemerman, to make his point, ¶ 51, which refutes itself. If only millionaires can afford to

run for office, Connecticut’s system can hardly be considered constitutionally sufficient. See Mark

Pazniokas, Stemerman pledges another $10M to his self-funded campaign, CONNECTICUT MIRROR




                                                 8
         Case 3:20-cv-00623-JCH Document 31 Filed 06/02/20 Page 9 of 12



(Jun. 25, 2018), available at https://ctmirror.org/2018/06/25/stemerman-pledges-another-10-

million-self-funded-campaign/ (last accessed June 2, 2020).

       Connecticut’s few party primaries show that the requirements for accessing the ballot in

this state are severely burdensome. More than 90% of officeholders face no primary year after year

and many voters, such as Plaintiff Gottlieb, Ex. 1 at ¶¶ 12-13, never see any primaries for important

state offices. This is strong evidence that Connecticut’s Ballot Access Laws “unduly ‘limit the

field of candidates from which voters might choose,’” Maslow v. Bd. of Elections in City of New

York, 658 F.3d 291, 297 (2d Cir. 2011) (citing and quoting Anderson v. Celebrezze, 460 U.S. 780,

786–87 (1983)); Campbell v. Bysiewicz, supra, violating the First Amendment.

       With the COVID-19 pandemic, the burden is even more severe, as shown by the evidence

submitted by Plaintiffs. See Exs. 2-3. At the very least, it cannot be said that a requirement to

collect over 1,000 signatures in under 20 days is “trivial” warranting the type of deference upon

which the State Defendants insist. Price, 540 F.3d at 110 (finding state law election burdens on

primary voters “not trivial” and applying Anderson-Burdick). Thus, this Court should weigh the

severity of the restrictions against the State’s offered reasons for them and resolve this case under

the Anderson-Burdick test.

       B. The State’s Reasons Fail to Justify the Restrictions

       The State Defendants put forward one “main interest” in regulating primary ballot access,

“simply to ensure orderly and fair elections.” ECF No. 28-1 at ¶ 9.2 Given that the regulations



2
  The Democratic State Central Committee, through its executive director, says that it opposes
further changes to the petitioning requirements in Connecticut, but falls short of saying that it
believes any change expanding ballot access would violate the party’s constitutional rights. The
director simply says that she believes Governor Lamont’s changes are “reasonable” and no
further action is needed. ECF No. 29 at 9, 40 of 43.
        The director further says that “disband[ing] endorsement convention process would harm
the DSCC’s ability to manage its own party,” id., but plaintiffs seek no such thing. Plaintiffs seek

                                                 9
        Case 3:20-cv-00623-JCH Document 31 Filed 06/02/20 Page 10 of 12



challenged here prevent a primary election from even occurring over 90% of the races for State

Representative or State Senator, it is hard to see how the state is advancing the purpose it purports

to advance with its Ballot Access Laws. The State further fails to justify how plaintiffs’ proposed

remedies would in any way undermine its admittedly great interest in orderly and fair elections.

Plaintiffs – candidates and voters – obviously share an interest with the State Defendants in orderly

and fair elections. They simply want orderly and fair elections to take place, with voter and

candidate participation. They simply want elections to take place with more than one choice of

candidate on the ballot. They want the voters—members of the Democratic Party of Connecticut—

to decide, instead of smoke-filled – or smoke-free – rooms of party insiders.

       The only concrete complaint the State Defendants put forward about the plaintiffs’

proposed relief is in maintaining the 16-day window that Governor Lamont’s order imposes on the

collection of signatures, a 16-day window ending June 11, 2020. The State says it must maintain

that deadline because “extending it beyond the two days it already has been extended could

significantly interfere with the broader election calendar.” ECF No. 28-1 at 20 of 116.

       But the State’s own evidence shows this not to be the case: Mr. Bromley’s declaration

states that Registrar of Voters must be given seven days to verify the signature pages submitted by



ballot access to a party primary run by the state. State law restrictions on party primaries are state
action to be adjudicated under the standards of the Anderson-Burdick test. The Supreme Court
has held that overly burdensome requirements to access the primary ballot can be
unconstitutional even where avenues of ballot access for the general election are available.
Bullock v. Carter, 405 U.S. 134, 146–47 (1972) (“[W]e can hardly accept as reasonable an
alternative that requires candidates and voters to abandon their party affiliations in order to avoid
the burdens of the filing fees imposed by state law.”).
        As Plaintiff Bartlett points out, it is unclear whether the executive director and counsel
for the DSCC have authority from the committee to intervene in the lawsuit on the side of the
State Defendants, Ex. 2 at ¶¶ 15-19, because the DSCC never held a vote. Id.
        And although the director says the nominating process “reflects the will of the people,”
ECF No. 29 at 7 of 43, what could reflect the will of the people better than a vote of the party
members themselves? Ex. 2 at ¶ 19.

                                                 10
        Case 3:20-cv-00623-JCH Document 31 Filed 06/02/20 Page 11 of 12



candidates before they can be required to submit them to the Secretary of the State, who in turn

needs an additional nine days to review and calculate the total numbers of signatures and report

back to the towns who has obtained ballot access. Id.

       Mr. Bromley admits “that these dates are not set to accommodate the smallest of the offices

on the ballot, but are set to accommodate the largest offices such as statewide offices where

candidates collect tens of thousands of signatures.” Id. ¶ 59b. But this is a significant admission

because, in 2020, no statewide offices are up for election. The State therefore leaves unexplained:

Why do Registrars of Voters and the Secretary of the State need as much time – sixteen days – to

count and verify the signatures, as the candidates need to collect them? It is not said what steps the

Registrars or the Secretary must take in order to verify, review, count, or calculate, or why they

would require sixteen days. It is therefore the State Defendants’ pure speculation that extension of

the deadline to collect signatures would in any way “disturb the election calendar.” It would not.

       Under the governing Anderson-Burdick standard, plaintiffs have easily shown a severe

burden on voters’ associational rights imposed by Connecticut’s Ballot Access Laws, even as

modified by Governor Lamont’s executive order. The State Defendants fail to justify the severe

burdens imposed by Connecticut’s Ballot Access Laws with anything besides the vague invocation

of “orderly and fair elections,” an interest that plaintiffs and the undersigned share with State

Defendants. Contrary to the State Defendants’ contentions, the weight of the State Defendants’

and the Plaintiffs’ evidence demonstrate a very high likelihood of success on the Plaintiffs’ First

Claim. The State Defendants’ memorandum fails to address the other three factors weighed by

courts considering preliminary injunctions, such as irreparable harm and the public interest.




                                                 11
        Case 3:20-cv-00623-JCH Document 31 Filed 06/02/20 Page 12 of 12



   As a result, and for the reasons stated above, Plaintiffs’ motion should be granted, and an order

in the nature of the relief requested in the Motion, ECF No. 9 at pp. 2-3 (prayer for relief), should

be issued.

   Dated: June 2, 2020                                Respectfully Submitted,

                                                      PLAINTIFFS, ANDY GOTTLIEB,
                                                      LORNA CHAND, JASON BARTLETT,
                                                      AND RICHARD LACOURCIERE, FOR
                                                      THEMSELVES AND THE PROPOSED
                                                      CLASS OF CONNECTICUT VOTERS




                                                      By:_____/s/_______________
                                                      Alexander T. Taubes, Esq.
                                                      Federal Bar No.: ct30100
                                                      Alexander T. Taubes
                                                      470 James Street, Suite 007
                                                      New Haven, CT 06513
                                                      (203) 909-0048
                                                      alextt@gmail.com

                                                      Their Attorney




                                                 12
